Title: From George Washington to General William Howe, 16 July 1777
From: Washington, George
To: Howe, William



Sir
New Jersey, July the 16: 1777

The fortune of war having thrown Major General Prescot into our hands, I beg leave to propose his exchange for that of Major General Lee. This proposition being agreeable to the Letter and Spirit of the Agreement subsisting between us, will I hope have your approbation. I am the more induced to expect it, as it will not only remove One ground of Controversy between us; but in its consequences effect the Exchange of Lt Colo. Campbell & the Hessian Field Officers for a like number of Ours of equal rank in your possession.

I shall be obliged by your Answer upon the Subject; assuring you that Major Genl Prescot shall be sent in, if the proposed exchange is acceded to, either on the previous releasement of Genl Lee, or your promise that the same shall immediately take place on Genl Prescots return. I have the honor &c.

G. Washington

